PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054,770
Filing Date: 3 Aug 2018
Appellant(s): 	Weber, Richard



__________________
Lyman H. Smith
(Reg. No. 44,342)
For Appellant















EXAMINER’S ANSWER

This is in response to the appeal brief filed 5/06/2022. 

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claim 3 (line 10) is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 4-14 are rejected for being dependent on a rejected base claim.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, 7, 8, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen Arzoumanian (US PG Pub. 2013/0015079; Published: 01/17/2013) (hereinafter: Arzoumanian) in view of David Meyer et al. (US PG Pub No. 2011/0247247; Published: 10/13/2011)(hereinafter: Meyer) further in view of Alan Amron (US PG Pub No. 2001/0040560; Published: 11/2001)(hereinafter: Amron) further in view of Richard Kopp (US Pat 5810604, Published: 09/1998)(hereinafter: Kopp).
Meyer was cited in the 892 dated: 10/18/2018. 
Amron was cited in the 892 dated: 10/18/2018.
Kopp was cited in the 892 dated: 11/27/2019.

Claim 3:
As per claim independent claim 3, Arzoumanian discloses a video book comprising: a plurality of pages disposed between a front cover and a back cover [¶[0031] A page 40 has a first side 42 and a second side 44. At least one page 40 is attached between front cover 20 and back cover 30 at spine 5. In a preferred embodiment, book 10 has a plurality of pages 40. See figures 1a-1b, 4.].
 a video screen disposed on the back cover, the video screen visible when the front cover is open and the video book is open to any one of the plurality of pages. [see figures 1a-1b, 4, all examples of a video screen disposed on the back cover, visible when the front cover is open and the video book is open to any of the pages ¶[0032] media device 50 contains screen 52, which can be of any type known in the art (e.g. liquid crystal display), and audio player 54. In a preferred embodiment of the invention, media device 50 is removably mounted to interior side 34 of back cover 30 as shown in FIG. 2. Media device 50 is powered by a power source (not shown), such as batteries].
 one or more sensors attached to the plurality of pages for sensing a position of each of the plurality of pages [¶[0036] a plurality of sensors 60 are embedded throughout book 10 to accurately determine the position of each page 40. Sensors 60 can be located at different positions on different pages 40].
 and software to automatically control showing a video content on the video screen corresponding to at least one of a text and a graphics on a specific page of the plurality of pages [¶[0037] Because sensors 60 can be located at different positions on different pages 40 and covers 20, 30, the media device 50 can be synchronized to play unique video and audio content corresponding to specific pages 40 or covers 20, 30].
Arzoumanian discloses sensors located at different pages control the video shown. Arzoumanian failed to specifically disclose the control buttons including at least one volume button and a pause/resume.
 Mayer, in the same field of electronic books consisting of pages and a display module discloses this limitation in that [¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. Such an example is provided on paragraph 0068 (see record button).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the position controls of Arzoumanian to include control buttons disposed on a back cover of the book that when activated control volume and or pause resume of video as disclosed by Mayer. The motivation for doing so would have been to allow the user to pause/resume and control the volume of the digital media shown by the video display of Arzoumanian through known and established user controls, thus increasing user engagement with the product.
Arzoumanian and Mayer disclose the control buttons mounted on the back cover of the book (see Mayer above). However, Arzoumanian and Mayer failed to specifically disclose control buttons disposed along a single line proximate a peripheral edge of a back cover of the video book. 
Amron, in the same field of paper books having digital displays discloses this limitation in that [[0042] Turning now to FIG. 4, there is shown a hybrid document 10' constructed in accordance with an alternative embodiment of the present invention. Internally, the video display device 12' of the present invention is almost identical to the system depicted in FIG. 3. Essentially, the differences there between relate to the substitution of a single section housing 24', as well as discrete mechanical pushbuttons 13, 15, and 17 (as opposed to a touch screen interface) for the Rewind (RW), Play, and Fast Forward (FF) command input functions. Corresponding modifications to the internal circuitry which are needed to accommodate the use of a mechanically actuated operator interface are believed to be well within the level of skill of the ordinary artisan and a detailed illustration and discussion of the same has been omitted herein for clarity]. See figure 4, all buttons are disposed along a single line proximate a peripheral edge of a back cover of the video book.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to such that the control buttons are disposed along a single line proximate a peripheral edge of a back cover of the video book as disclosed by Amron. The motivation for doing so would have been to allow the user to interact with the digital media through discrete efficient and proven controls layout in a manner that reduce complexity and improves user-device interaction.
Arzoumanian and Mayer disclose the control buttons as contact switches on a back cover of the multimedia book. Arzoumanian, Mayer and Amron failed to specifically disclose button disposed at the same location on each of the plurality of pages; and button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons when the video book is open to a given page, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, in the same field of interactive multi-media printed books discloses these limitations in that [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality. Each page has indicia (when the book is opened to any page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian, Mayer and Amron to add further functionality by including control buttons disposed on a back cover of the video book…buttons disposed at the same location on each of the plurality of pages; and button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons as disclosed by Kopp. The motivation for doing so would have been to allow the user to interact with the digital media through efficient and proven controls indicated in each page, thus increasing user engagement with the product and reducing complexity.

Claim 5:
As per claim 5, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose wherein the one or more sensors is a magnetic reed sensor. Arzoumanian, [¶[0035] Sensor 60 can be of any kind known in the art, such as magnetic reed switches].

Claim 7:
As per claim 7, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose wherein the one or more sensors is an electronic sensor. Arzoumanian, [¶ [0035]Sensor 60 can be of any kind known in the art, such as magnetic reed switches, or photocells, pressure transducers, or vibration sensors]. Pressure transducers or vibration sensors are examples of electronic sensors.

Claim 8:
As per claim 8, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose wherein the one or more sensors is a magnetic sensor. Arzoumanian, [¶[0035] Sensor 60 can be of any kind known in the art, such as magnetic reed switches].

Claim 16:
As per claim 16, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose the control button being located in a section of the book, see claim 3 above. Kopp discloses [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A]. Arzoumanian, Kopp and Mayer do not specifically disclose the switch/button disposed on one of the last one of the pages. However, placing the button on a particular page would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the placing of a switch to determine when a page has been turned. Further, A Arzoumanian, Kopp and Mayer disclose a finite number of places where a switch could be place in a book. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the placement itself does not affect the function of the switch, but merely changes the design of the book.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer, Amron and Kopp in view of Hung-Wang Hsu et al. (US PG Pub No. 2016/0274696; Published: 09/22/2016)(hereinafter: Hsu).

Claim 4:
As per claim 4, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose a variety of sensors. However, Arzoumanian, Mayer, Amron and Kopp failed to specifically disclose wherein the one or more sensors is a Hall Effect sensor. 
Hsu, in the same field of multimedia books with page number detection discloses this limitation in that [¶ [0067] The player 40 receives the page number output instruction P and plays a page number message b corresponding to the page number output instruction p, wherein the magnetic field detection element 51 is a Hall effect sensor element or an electro-mechanic element able to generate a switch on/off signal according to the magnetic flux change].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor for determining when a particular page is open of Arzoumanian, Mayer, Amron and Kopp with the Hall Effect sensor of Hsu. The motivation for doing so would have been that of simple substitution (See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B)). Arzoumanian, Mayer and Kopp differ from the claimed invention by including magnetic and electronic sensors in place of a Hall Effect sensor. Further, Hsu teaches that slide tongue sensors/switches were well known in the art. One of ordinary skill in the art could have predictably substituted the sensors of Arzoumanian, Mayer and Kopp for a Hall Effect sensor because both perform the same function of determining when a page is turned.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer, Amron and Kopp in view of Timothy P. Clegg et al. (US PG Pub No. 2010/0050486; Published: 03/04/2010)(hereinafter: Clegg).

Claim 6:
As per claim 6, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose a variety of sensors. However Arzoumanian, Mayer, Amron and Kopp failed to specifically disclose wherein the one or more sensors is a slide tongue sensor.
Clegg, in the same field of multimedia books including video displays discloses this limitation in [¶ [0054] greeting card has a slide tongue mechanism… The switch 12 is activated by the tongue mechanism 12a such that the folding or unfolding of the greeting card causes the tongue mechanism 12a to either deactivate or activate the switch 12 and thereby activate or deactivate the microchip 10, respectively].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor for determining when a particular page is open of Arzoumanian, Mayer, Amron and Kopp with the slide tongue sensor of Clegg. The motivation for doing so would have been that of simple substitution (See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B)). Arzoumanian, Mayer, Amron and Kopp differ from the claimed invention by including magnetic and electronic sensors in place of a slide tongue sensor. Further, Clegg teaches that slide tongue sensors/switches were well known in the art. One of ordinary skill in the art could have predictably substituted the sensors of Arzoumanian, Mayer, Amron and Kopp for a slide tongue sensor because both perform the same function of determining when a page is turned.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer, Amron and Kopp in view of Frederick Pak Wai Ho (US Patent No. 6,064,855; Published: 05/16/2000)(hereinafter: Ho).

Claim 9:
As per claim 9, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose an electronic book comprising a plurality of pages which can be turned. However, Arzoumanian, Mayer, Amron and Kopp failed to specifically disclose further comprising tabs on the one or more pages to facilitate turning each page.
Ho, in the same field of electronic books comprising physical pages discloses this limitation in that [[c.2, lines 20-25] Each of the page sheets has a tab member which is protruded outwardly from an edge side thereof and disposed staggeredly]. See figure 4.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic book of Arzoumanian, Mayer, Amron and Kopp with the page tabs of Ho, doing so would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the turning pages. Further, at the time of invention were only a finite number of identified, predictable potential solutions: one, turning a page with a tab/bookmark, or turning the page with no tab or bookmark. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the placement of the tab itself does not affect the function of turning the page, it merely provides extra convenience to the user.

Claim 10:
As per claim 10, which depends on claim 9, it is rejected under the same rationale as claim 9 above. Arzoumanian, Mayer, Amron Kopp and Ho disclose wherein at least one of text and graphics on each tab identify a corresponding section of the video book. Ho, [see figure 4. Tabs include text that identify portions of the book].

Claim 11:
As per claim 11, which depends on claim 9, Arzoumanian, Mayer, Amron, Kopp and Ho disclose wherein the tabs are shorter than a length of the back cover of the book to protect the tabs from damage. Ho [see figure 4, tabs shorter than back cover]. Protecting the tabs from damage is intended use. Arzoumanian, Mayer, Amron, Kopp and Ho disclose do not disclose the tabs being shorter than the front cover. However, changing the length of the tabs in respect to the covers would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the length of tabs with respect with book covers. Further, at the time of invention were only a finite number of identified, predictable potential solutions: 1, tabs shorter than both covers, 2. Tabs shorter than at least one of the covers. 3, tabs longer than the both covers, and 4. Tabs longer than at least one of the covers. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the length of the tab itself does not affect the function of turning the page, it merely becomes an aesthetic decision.

Claim 12:
As per claim 12, which depends on claim 9, Arzoumanian, Mayer, Amron, Kopp and Ho disclose wherein the tabs are longer than the length of the front covers of the book, making it easy to see the tabs. Ho [see figure 4, tabs longer than front cover]. Making it easy to see the tabs is intended use. Arzoumanian, Mayer, Amron, Kopp and Ho disclose do not disclose the tabs being longer than the back cover. However, changing the length of the tabs in respect to the covers would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the length of tabs with respect with book covers. Further, at the time of invention were only a finite number of identified, predictable potential solutions: 1, tabs shorter than both covers, 2. Tabs shorter than at least one of the covers. 3, tabs longer than the both covers, and 4. Tabs longer than at least one of the covers. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the length of the tab itself does not affect the function of turning the page, it merely becomes an aesthetic decision.

Claim 13:
As per claim 13, which depends on claim 9, it is rejected under the same rationale as claim 9 above. Additionally, Arzoumanian, Mayer, Amron, Kopp and Ho disclose wherein the tabs are shorter than the length of the back cover and longer than the length of the front cover to provide both protection and visibility of the tabs. Ho [see figure 4, tabs longer than front cover, shorter than back cover]. Protecting and making tabs visible is intended use.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer, Amron and Kopp in view of Tony Chen (US PG Pub No. 2007/0171278; Published: 07/26/2007)(hereinafter: Chen).

Claim 14:
As per claim 14, which depends on claim 3, Arzoumanian, Mayer, Amron and Kopp disclose further comprising a back cover including a front facing audio speaker. Mayer, [¶ [0045] The device 12 further includes at least one audio speaker S, such as a mono audio speaker S, with a sound opening in at least one of the front or back cover 121, 122, or both]. See figures 3-4, the “front cover” includes the speaker opening. 
Arzoumanian, Mayer, Amron and Kopp disclosed the front and/or back cover having one or more holes to transmit a sound (see Mayer figures 3-4). However, Arzoumanian, Mayer, Amron and Kopp failed to specifically disclose wherein the pages between the speaker and free air contain one or more holes to transmit a sound.
Chen, in the same field of a mixed media (paper/multimedia) devices discloses this limitation in that [¶ [0025] Referring to FIG. 3, the paperboard 30 has one set of speaker openings 30a and a button opening 30b on an outer folding page, where the speaker openings 30a and the button opening 30b. See figures 3, 4, 6]. Speaker opening in the pages. Free air is always present when multimedia card is in an open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the front cover speaker perforations of Arzoumanian, Mayer, Amron and Kopp to extend the holes to the pages between the speaker and free air as disclosed by Chen. The motivation for doing so would have been to allow for sound transmission to the outside (Chen 0025).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian in view of Mayer further in view of Amron further in view of Kopp further in view of Chen.

Claim 18:
As per independent claim 18, Arzoumanian discloses a video book comprising: a plurality of pages disposed between a front cover and a back cover [¶[0031] A page 40 has a first side 42 and a second side 44. At least one page 40 is attached between front cover 20 and back cover 30 at spine 5. In a preferred embodiment, book 10 has a plurality of pages 40. See figures 1a-1b, 4.].
 a video screen disposed on the back cover, the video screen visible when the front cover is open and the video book is open to any one of the plurality of pages. [see figures 1a-1b, 4, all examples of a video screen disposed on the back cover, visible when the front cover is open and the video book is open to any of the pages ¶[0032] media device 50 contains screen 52, which can be of any type known in the art (e.g. liquid crystal display), and audio player 54. In a preferred embodiment of the invention, media device 50 is removably mounted to interior side 34 of back cover 30 as shown in FIG. 2. Media device 50 is powered by a power source (not shown), such as batteries].
 one or more sensors attached to the plurality of pages for sensing a position of each of the plurality of pages [¶[0036] a plurality of sensors 60 are embedded throughout book 10 to accurately determine the position of each page 40. Sensors 60 can be located at different positions on different pages 40].
software to automatically control showing a video content on the video screen corresponding to at least one of a text and a graphics on a specific page of the plurality of pages [¶[0037] Because sensors 60 can be located at different positions on different pages 40 and covers 20, 30, the media device 50 can be synchronized to play unique video and audio content corresponding to specific pages 40 or covers 20, 30].
Arzoumanian discloses a touch-capable touch screen (¶ [0021]) powered by a battery (¶ [0032]). Arzoumanian failed to specifically disclose a rechargeable battery rechargeable via a charge port, the rechargeable battery providing power for the video screen; one or more control buttons, separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen, the control buttons including at least one volume button and a pause/resume button disposed at the same location on each of the plurality of pages;
Button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons; 
And a front facing audio speaker mounted on the back cover, wherein each of the pages between the speaker and free air contain one or more wholes to transmit a sound.
Mayer, in the same field of electronic books consisting of pages and a display module discloses a rechargeable battery rechargeable via a charge port, the rechargeable battery providing power for the video book in that [¶ [0043] The device 12 preferably operates on an internal power source, such as a battery 302 with a battery charging unit (rechargeable battery pack), power converter and control unit 303, and preferably a lithium polymer re-chargeable battery such as 3.7V, 1200 mAh, chargeable by USB charger inserted into the miniUSB charger connected to an AC power supply via the USB port 152, or by USB cable connected to another powered device such as a personal computer via the USB port 152]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery operated device of Arzoumanian to include a rechargeable battery rechargeable via a charge port, the rechargeable battery providing power for the video screen as disclosed by Mayer. The motivation for doing so would have been to allow a user to quickly and readily power and recharge the device, thus reducing costs of replacing batteries and providing an uninterrupted viewing experience.
Arzoumanian discloses sensors located at different pages control the video shown. Arzoumanian failed to specifically disclose one or more control buttons separate from the video screen, on a last one of the pages of the video book in a location in the video book separate from the video screen, the control buttons including at least one volume button and a pause/resume button wherein the control buttons include at least one of a volume button and a pause/resume button.
Mayer, in another embodiment discloses,[¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. The control buttons are separate from the video screen. Such an example is provided on paragraph 0068 (see record button). It is hereby noted that the examiner is interpreting the back cover of the book as the last page of the book.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the position controls of Arzoumanian to include one or more control buttons separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen that when activated control volume and or pause resume of video as disclosed by Mayer. The motivation for doing so would have been to allow the user to pause/resume and control the volume of the digital media shown by the video display of Arzoumanian through known and established user controls, thus increasing user engagement with the product.
Arzoumanian and Mayer disclose the control buttons mounted on the back cover of the book (see Mayer above). However, Arzoumanian and Mayer failed to specifically disclose control buttons disposed along a single line. 
Amron, in the same field of paper books having digital displays discloses this limitation in that [[0042] Turning now to FIG. 4, there is shown a hybrid document 10' constructed in accordance with an alternative embodiment of the present invention. Internally, the video display device 12' of the present invention is almost identical to the system depicted in FIG. 3. Essentially, the differences there between relate to the substitution of a single section housing 24', as well as discrete mechanical pushbuttons 13, 15, and 17 (as opposed to a touch screen interface) for the Rewind (RW), Play, and Fast Forward (FF) command input functions. Corresponding modifications to the internal circuitry which are needed to accommodate the use of a mechanically actuated operator interface are believed to be well within the level of skill of the ordinary artisan and a detailed illustration and discussion of the same has been omitted herein for clarity]. See figure 4, all buttons are disposed along a single line.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to such that the control buttons are disposed along a single line as disclosed by Amron. The motivation for doing so would have been to allow the user to interact with the digital media through discrete efficient and proven controls layout in a manner that reduce complexity and improves user-device interaction.
Arzoumanian,Mayer and Amron disclose the control buttons as contact switches on a back cover of the multimedia book. Arzoumanian, Mayer and Amron failed to specifically disclose button disposed at the same location on each of the plurality of pages; and button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, when the video book is open to a given page wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, in the same field of interactive multi-media printed books discloses these limitations in that [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian, Mayer and Amron to add further functionality by including control buttons disposed on a back cover of the video book…buttons disposed at the same location on each of the plurality of pages; and button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons as disclosed by Kopp. The motivation for doing so would have been to allow the user to interact with the digital media through efficient and proven controls indicated in each page, thus increasing user engagement with the product and reducing complexity.
Arzoumanian, Mayer, Amron and Kopp failed to specifically disclose a front facing audio speaker mounted on the back cover, wherein each of the pages between the speaker and free air contain one or more wholes to transmit a sound.
Chen, in the same field of a mixed media (paper/multimedia) devices discloses this limitation in that [¶ [0025] Referring to FIG. 3, the paperboard 30 has one set of speaker openings 30a and a button opening 30b on an outer folding page, where the speaker openings 30a and the button opening 30b. See figures 3, 4, 6, front facing speaker according to perforations facing user]. Speaker opening in the pages. Free air is always present when multimedia card is in an open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the front cover speaker perforations of A Arzoumanian, Mayer, Amron and Kopp to extend the holes to the pages between the speaker and free air as disclosed by Chen. The motivation for doing so would have been to allow for sound transmission to the outside (Chen 0025).
Arzoumanian, Mayer, Amron, Kopp and Chen failed to specifically disclose wherein each of the plurality of pages contain one or more wholes to transmit a sound. However, including perforations in each page on top of the speaker would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely generating sound through pages of a book when the speaker is placed on the back cover facing forward. Further, at the time of invention were only a finite number of identified, predictable potential solutions including perforating some pages, all pages or no pages. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the quality of the sound coming through pages would vary greatly based on whether there are holes in the pages or not.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, in view of Mayer in view of Amron further in view of Kopp further  in view of Chen further in view of Ho.

Claim 20:
As per independent claim 20, Arzoumanian discloses a video book comprising: a plurality of pages [¶[0031] A page 40 has a first side 42 and a second side 44. At least one page 40 is attached between front cover 20 and back cover 30 at spine 5. In a preferred embodiment, book 10 has a plurality of pages 40].
a video screen [¶[0032] Book 10 contains a media device 50 capable of playing video and audio content. Media device 50 contains screen 52, which can be of any type known in the art (e.g. liquid crystal display), and audio player 54].
 one or more sensors attached to the plurality of pages for sensing a position of each of the one or more pages [¶[0035] Book 10 has at least one sensor 60. At least one sensor 60 is embedded in book 10 in a manner not readily visible for detecting the opening of front cover 20, back cover 30, or page 40….The sensor 60 operates according to methods known in the art to determine the opening or closing of book 10].
 software to automatically control showing a video content on the video screen corresponding to at least one of a text and a graphics on a specific page of the plurality of pages [¶[0037] Because sensors 60 can be located at different positions on different pages 40 and covers 20, 30, the media device 50 can be synchronized to play unique video and audio content corresponding to specific pages 40 or covers 20, 30].
Arzoumanian discloses sensors located at different pages control the video shown. Arzoumanian failed to specifically disclose one or more control buttons separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen, the control buttons including at least one volume button and a pause/resume button wherein the control buttons include at least one of a volume button and a pause/resume button.
Mayer, in another embodiment discloses,[¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. The control buttons are separate from the video screen. Such an example is provided on paragraph 0068 (see record button). It is hereby noted that the examiner is interpreting the back cover of the book as the last page of the book.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the position controls of Arzoumanian to include one or more control buttons separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen that when activated control volume and or pause resume of video as disclosed by Mayer. The motivation for doing so would have been to allow the user to pause/resume and control the volume of the digital media shown by the video display of Arzoumanian through known and established user controls, thus increasing user engagement with the product.
Arzoumanian and Mayer disclose the control buttons mounted on the back cover of the book (see Mayer above). However, Arzoumanian and Mayer failed to specifically disclose control buttons disposed along a single line. 
Amron, in the same field of paper books having digital displays discloses this limitation in that [[0042] Turning now to FIG. 4, there is shown a hybrid document 10' constructed in accordance with an alternative embodiment of the present invention. Internally, the video display device 12' of the present invention is almost identical to the system depicted in FIG. 3. Essentially, the differences there between relate to the substitution of a single section housing 24', as well as discrete mechanical pushbuttons 13, 15, and 17 (as opposed to a touch screen interface) for the Rewind (RW), Play, and Fast Forward (FF) command input functions. Corresponding modifications to the internal circuitry which are needed to accommodate the use of a mechanically actuated operator interface are believed to be well within the level of skill of the ordinary artisan and a detailed illustration and discussion of the same has been omitted herein for clarity]. See figure 4, all buttons are disposed along a single line.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to such that the control buttons are disposed along a single line as disclosed by Amron. The motivation for doing so would have been to allow the user to interact with the digital media through discrete efficient and proven controls layout in a manner that reduce complexity and improves user-device interaction.
Arzoumanian and Mayer disclose the control buttons as contact switches on a back cover of the multimedia book. Arzoumanian and Mayer failed to specifically disclose button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons when the video book is open to a given page, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, in the same field of interactive multi-media printed books discloses these limitations in that [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to add further functionality by including control buttons disposed on a back cover of the video book…buttons disposed at the same location on each of the plurality of pages; and button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons as disclosed by Kopp. The motivation for doing so would have been to allow the user to interact with the digital media through efficient and proven controls indicated in each page, thus increasing user engagement with the product and reducing complexity.
Arzoumanian, Mayer and Kopp failed to specifically disclose a back cover including a front facing audio speaker, wherein the pages between the speaker and free air contain one or more holes to transmit a sound.
Chen, in the same field of a mixed media (paper/multimedia) devices discloses this limitation in that [¶ [0025] Referring to FIG. 3, the paperboard 30 has one set of speaker openings 30a and a button opening 30b on an outer folding page, where the speaker openings 30a and the button opening 30b. See figures 3, 4, 6, front facing speaker according to perforations facing user]. Speaker opening in the pages. Free air is always present when multimedia card is in an open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the front cover speaker perforations of Arzoumanian, Mayer and Kopp to extend the holes to the pages between the speaker and free air as disclosed by Chen. The motivation for doing so would have been to allow for sound transmission to the outside (Chen 0025).
Arzoumanian, Mayer, Kopp and Chen failed to specifically disclose wherein each of the plurality of pages contain one or more wholes to transmit a sound. However, including perforations in each page on top of the speaker would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely generating sound through pages of a book when the speaker is placed on the back cover facing forward. Further, at the time of invention were only a finite number of identified, predictable potential solutions including perforating some pages, all pages or no pages. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the quality of the sound coming through pages would vary greatly based on whether there are holes in the pages or not.
Arzoumanian, Mayer, Kopp and Chen failed to specifically disclose tabs on two or more of the plurality of pages; wherein the tabs are shorter than the length of the back cover and longer than the length of the front cover to provide protection and visibility of the tabs and tabs are disposed directly over the back cover.
Ho, in the same field of electronic books comprising physical pages discloses tabs on two or more of the plurality of pages [[c.2, lines 20-25] Each of the page sheets has a tab member which is protruded outwardly from an edge side thereof and disposed staggeredly]. See figure 4.
wherein the tabs are shorter than the length of the back cover and longer than the length of the front cover to provide protection Ho [see figure 4, tabs longer than front cover, shorter than back cover]. Protecting and making tabs visible is intended use.
visibility of the tabs and tabs are disposed directly over the back cover, Ho, see figure 4.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic book of Arzoumanian, Mayer, Kopp and Chen with the page tabs of Ho, doing so would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the turning pages. Further, at the time of invention were only a finite number of identified, predictable potential solutions: one, turning a page with a tab/bookmark, or turning the page with no tab or bookmark. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the placement of the tab itself does not affect the function of turning the page, it merely provides extra convenience to the user.

Claim 21:
As per claim 21, which depends on claim 20, it is rejected under the same rationale as claim 20 above. Additionally, Arzoumanian, Mayer, Kopp, Chen and Ho disclose control buttons disposed on a back cover of the video book Mayer [¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. Such an example is provided on paragraph 0068 (see record button). 
button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality.


(2) Response to Argument

Response to Argument A. 
	With respect to claim 3, the Appellant argues claim 3 is patentable over any permissible combination of Arzoumanian, Kopp and Mayer. The Appellant argument is herein broken into five different parts.

Argument A1:
	Appellant submits the Examiner “has made reversible error in extending the teaching of a hidden record button to read on the claimed feature that control buttons can be accessed through the pages of the book as instantly claimed”. The Examiner respectfully disagrees. 
	The Examiner would like to point out that Mayer’s control buttons including the record button were not relied upon to teach the claimed feature that control buttons can be accessed through the pages of the book. The Examiner merely pointed out on page 7 of the rejection that Mayer discloses buttons that are mounted on the back cover of the book. Page 9 of the rejection shows the Examiner relied on Kopp to teach the claimed feature that control buttons can be accessed through the pages of the book.

Argument A2:
	Appellant submits on page 12: “while the Amron reference shows rewind, play and fast forward buttons, this is the total extend of the Amron teaching. The reference is silent as is Arzoumanian, to any volume control”.  The Examiner points out that Amron was not relied upon to teach the limitation “the control buttons including at least one volume button and a pause/resume button”. As shown on page 6 of the Final Rejection, the Examiner relied upon Mayer to disclose the limitation and not Amron as suggested by the Appellant.  

	Appellant further disagrees with the combination of Arzoumanian, Mayer and Amron and submits: “Placing these in a single row would be contrary to an “efficient and proven control layout” as described by the Examiner, as up and down scroll keys are generally disposed in that manner(one above the other). Thus, the Examiner desires to not only use the single row control feature of Amron, but also add volume control to Amron and re-position the scroll keys of Mayer to be in the same row as the other keys in Amron”. The Examiner respectfully disagrees. 
	The Examiner relied upon Arzoumanian and Mayer to disclose the control buttons including at least one volume button and pause/resume button. Mayer clearly discloses in Paragraph [0037] the keys are in a single line, and mounted “for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case”. Figures 1 and 2 clearly disclose the buttons in a single line. Arzoumanian and Mayer failed to specifically disclose the limitation “control buttons disposed along a single line proximate a peripheral edge of a back cover of the video book”. Amron was relied upon to disclose this limitation. Additionally, the Appellant has failed to argue or submit evidence that (A) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties); (B) the elements in combination do not merely perform the function that each element performs separately; or (C) the results of the claimed combination were unexpected.

Argument A3:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current Application, the Examiner has cited around 50 pertinent references, ranging from the 1990’s to 2015, each reference pertinent to articles of manufacture mixing paper media and some sort of multimedia playing device. The knowledge has been gleaned from all cited references cited and not only from the applicant disclosure.

Argument A4:
The Appellant further argues on pages 14-15, “Claim 3 further includes the feature of “button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons when the video book is open to a given page. Appellant takes the position that these features are not present in Kopp, nor in any permissible combination of Arzoumanian, Mayer, Amron and Kopp”. The Examiner respectfully disagrees.  It is clear from Kopp [Col 4, lines 33-38] that for each button, there is one button switch at the back cover of the book, and the membrane switches can be aligned with a plurality of the indicia on different pages, see also Kopp claim 18 which reads: wherein one of the membrane switches is aligned with a plurality of the indicia on different pages. Therefore, Kopp discloses the claimed limitation.

Regarding the Appellant’s arguments on Kopp not disclosing a volume button graphic and a pause/resume button graphic, it is noted Kopp was not relied upon to disclose these limitations. 
Further, the Appellant submits: “Appellant notes that the buttons of Kopp are not control buttons such as volume or play/pause as instantly claimed. Thus, one skilled in the art would need to use the buttons of Mayer, but also add the indicia for these buttons from Kopp and ignore all the other buttons of Kopp, otherwise, one skilled in the art would need to change some of the buttons of Kopp to be volume and play/pause buttons and then label only these on the pages”. The Examiner respectfully disagrees. 
The Applicant suggests that in order to combine the references, one would combine the references and all their teachings without performing any modification.  The Appellant submits all the buttons of Kopp would need to be incorporated into the combination. However, the Examiner is only relying on the indicia of Kopp. The buttons are already present in the combination of Arzoumanian, Mayer and Amron. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner laid out the case for the modification of Arzoumanian, Mayer and Amron with the teachings of Kopp. 
Additionally, the Appellant submits “in Mayer, there is no specific disclosure of how any buttons on the front or back covers may be arranged. While Amron describes rewind, play and fast forward buttons in a row, there is neither any reason to align further volume buttons in a similar row, nor any reason to use the single row buttons in any combination of Arzoumanian, Kopp and Mayer”. The Examiner respectfully disagrees. 
In response to the Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

Argument A5:
The Appellant submits: “claim 3 includes the feature that the control buttons are disposed proximate peripheral edge of the back cover. In Kopp, the buttons are used to active various features on various pages. There is no motivation in any of the cited art to limit the control buttons to be proximate a peripheral edge of the back cover as instantly claimed” The Examiner respectfully disagrees. 
The Examiner would like to point out that Kopp was not relied upon to teach the “control buttons disposed along a single line proximate a peripheral edge of a back cover of the video book” limitation. The Examiner relied upon Amron to teach this limitation. Additionally, with regard to the motivation statement, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for disposing the control buttons along a single line proximate to a peripheral edge of a back cover of the video book would have been to allow the user to interact with the digital media through discrete efficient and proven controls layout in a manner that reduces complexity and improves user-device interaction. 

Response to Argument B. 
	With respect to argument B, the Appellant argues claim 18 is patentable over any permissible combination of Arzoumanian, Mayer, Amron and Kopp. The Appellant argument is herein broken into three different parts.
	
Argument B1:
	In regards to claim 18, the Appellant submits: “The Examiner then relies on the four secondary references to piece-meal the components absent from the primary reference. Appellant initially urges that only impermissible hindsight reconstruction of the claimed invention could provide the motivation to pick and choose the various features from the various references to arrive at the present invention. Absent knowledge of the present invention, there would be no manner in which one skilled in the art would be motivated to create the instant invention if provided with the disclosures of Arzoumanian, Mayer, Amron, Kopp and Chen.” The Examiner respectfully disagrees.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current Application, the Examiner has cited around 50 pertinent references, ranging from the 1990’s to 2015, each reference pertinent to articles of manufacture mixing paper media and some sort of multimedia playing device. The knowledge has been gleaned from all cited references cited and not only from the applicant disclosure.

Argument B2:
Regarding the Appellant arguments on pages 17-18 these are substantially the same arguments as presented in argument A4 above. Please refer to the response to argument set forth above. 

Argument B3:
	Appellant further submits: “the structural limitation provided in claim 18 has not been shown to be taught or fairly suggested by the art of record. The Examiner appears to take Official Notice, by simply reciting that such structure would be obvious to try due to a recognized problem or reed in the art. However, the Examiner has not shown any structure, as instantly claimed, that would result in such a recognized problem. For example, Mayer and Chen exclude additional pages, while Azoumanian and Kopp, for example, places a speaker outside of the pages. Thus, the only way there is a recognized problem in the art is with the structure specifically claimed by the instant invention. As such, there was no such recognized problem or need in the art prior to the instant invention, where the instant invention provides a structurally-based solution to such a need”.
The Examiner respectfully disagrees. Chen clearly discloses a front facing speaker and openings in at least one of the pages in front of the book. The book of Chen clearly includes at least one additional page which will lay on top of the speaker. While it is true that the Arzoumanian, Mayer, and Kopp references disclose the placement of the speaker on a different portion of the book, Chen discloses the claimed position. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
One would appreciate the combination cited above would yield a multi-page book with a front facing speaker placed on the back cover. Additionally, one of ordinary skill in the art would have appreciated that such an arrangement would have resulted in muffled sound coming from the back cover of the book. This arrangement would be undesirable and avoidable since Chen already discloses perforating the page between the speaker and free air.  At the time of invention, there was a recognized problem or need in the art, namely generating sound through pages of a book when the speaker is placed on the back cover facing forward. Chen discloses a solution. Further, only a finite number of other identified, predictable potential solutions including perforating some pages, all pages or no pages. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the quality of the sound coming through pages would vary greatly based on whether there are holes in the pages or not.

Response to Argument C.
Regarding the Appellant arguments on pages 20-21, The Appellant arguments are substantially the same arguments as presented in argument B3 and A4 above. Please refer to the response to argument set forth above. 

Response to Argument D.
Regarding Argument D, the Appellant submits claims 3-14 are definite under 35 USC 112(b).
Appellant submits: “The term “proximate” in claim 3 can be defined by its plain and ordinary meaning. Merriam-webster.com describes the term proximate as meaning “very near” or “close”. Appellant submits that the claimed phrase, “control buttons disposed along a single line proximate a peripheral edge of a back cover of the video book” should be considered clear and definite under 35 U.S.C. 112(b). This simply defines the single line of control buttons is near the peripheral edge of the back cover of the video book”. The Examiner respectfully disagrees.
The Appellant suggests the term “proximate” should be interpreted as meaning “very near” or “close” based on the plain and ordinary meaning of the word. Unfortunately, the plain meaning as suggested by the Applicant is as indefinite as the “proximate” term. The Appellant has failed to provide evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). One of ordinary skill in the art would not be able to ascertain what constitutes “proximate” since all buttons in a cover of a book could be considered to be “proximate” or “very near” or “close” to an edge or multiple edges of the book. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOWARD CORTES/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        
Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

/KYLE R STORK/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.